Title: From Thomas Jefferson to Needler Robinson, 9 September 1792
From: Jefferson, Thomas
To: Robinson, Needler



Sir
Monticello Sep. 9. 1792.

On the 27th. of Aug. I inclosed to Mr. Baker for you a letter from Dr. Witherspoon informing me of an ultimate arrangement taken for you respecting an aid in your school. As the death of Mr. Baker may delay the communication of it to you and it is interesting to you to see it, I thought it necessary to give you the present information. I am Sir Your very humble servt.

Th: Jefferson

